This proceeding is presented to the court upon rehearing of a motion to dismiss the appeal which has been taken on law and fact. A bond was given. The original action was a proceeding for a declaratory judgment under Sections 12102-1 et seq., of the General Code.
Section 12102-1, General Code, provides as follows:
"Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and *Page 92 
effect; and such declarations shall have the force and effect of a final judgment or decree."
The provisions of this section and Section 12102-7, General Code, render the proceedings in the Common Pleas Court subject to review upon appeal on questions of law. The statute does not and cannot give this court jurisdiction upon appeal on questions of law and fact unless the original proceeding is a chancery case.
All through these sections the final determination of the proceeding is styled a "declaration," which, in effect, is nothing more than a mere finding by the court. Would this court consider upon appeal on questions of law and fact a mere finding in a chancery case, where no final decree was entered? I am sure it would not. The act itself provides for further action by the parties to give such finding vitality as a judgment. Section 12102-8, General Code.
It is my view that such a special statutory proceeding, unknown to the chancery courts, can not under any circumstances, regardless of the character of the relief sought, be a chancery case. In so concluding, I am compelled to reluctantly disagree with the conclusions of Judge Montgomery and his associates, of the Fifth Appellate District, as announced in the case of Kochs,Admx., v. Kochs, 49 Ohio App. 327, 197 N.E. 255, and with the conclusions reached in S.S. Kresge Co. v. B.D.K. Co., 52 Ohio App. 101,  3 N.E.2d 529. The special proceeding ending in a mere finding of rights is not "a case" in any sense of the term. 1 Ohio Jurisprudence, Section 15, page 312 et seq. No such an anomaly was known or recognized in equity practice.
Section 11421-4, General Code, provides:
"Parties to a question which might be the subject of a civil action, on filing an affidavit that the controversy is real and the proceeding in good faith to determine their rights, may agree upon a case containing the facts upon which the controversy depends, and *Page 93 
present a submission of it to any court of competent jurisdiction, which shall hear and determine the case, and render judgment as if an action were pending."
This illustrates the character of a proceeding, which, if chancery in its nature, might form the basis for an appeal on questions of law and fact within the purview of Section 6 of Article IV of the Constitution of Ohio. The differences between a declaratory judgment proceeding, ending in a mere finding, and a case in which a judgment of a court of competent jurisdiction, effective in all respects as such, is entered, seems to me most apparent. I regretfully disagree upon this point with the conclusion of my associates, and with the judges of the Fifth and Seventh Districts, for all of whose opinions I have the utmost respect.
I, therefore, dissent from the majority conclusion, necessitating a determination that the instant proceeding involves the consideration of a chancery case.
The majority of the court having concluded otherwise, I consider this phase of the matter foreclosed from further consideration on my part and now come to consider the case as the majority of the court has found it to be.
Upon this phase of the case I concur with Judge Hamilton in finding the equities in favor of the defendant. Were the case here upon questions of law merely (as it was considered upon the original hearing) I should, for the reasons given in the majority opinion upon the original hearing, affirm the judgment.